ANSTEAD, Judge,
dissenting.
I believe the county’s action was authorized under the provisions of the land development code cited in the majority opinion. How else is the county to enforce its authority to impose proper conditions upon plat approval? I am also at a loss to understand how the county’s action could be construed as adversely affecting the respondent since it has conceded in all its legal pleadings and at oral argument of this case that the legal and factual effect of its plat application and the county’s approval thereof is exactly the same as the effect of the contested plat notation. As quoted in the majority opinion, paragraph 3 of the final judgment provides that “the Coral Springs zoning applicable to this property, and the plat itself, limit the development of this property to one home on each lot on the proposed plat.” That being the case, how could the developer possibly be harmed by an explicit statement of this fact on the face of the plat?